The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendment filed on 3-24-2022 is acknowledged. Claim 31 has been amended. Claims 31-36, 38-45 and 47-50 are pending. Claims 35-36, 38 and 49-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 31-34, 39-45 and 47-48 are currently under examination. 

Information Disclosure Statement
The Information Disclosure Statement filed on 4-26-2022 has been considered. Initialed copies are attached hereto.
It should be noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections Maintained
The objection to claims 31 and 33 for reciting claim language drawn to non-elected inventions is maintained for reasons of record. Applicant’s traversal that claim 31 constitutes a linking claim is noted but deemed non-persuasive. Given that there is no allowable linking claim the objection is maintained.

Claim Rejections Withdrawn
The provisional rejection of claims 31-34, 39-45 and 47-48 on the ground of nonstatutory double patenting as being unpatentable over claims 43-46, 50, 52-61 and 63-64 of copending Application No. 16/240,644 (reference application) is withdrawn in light of the Terminal Disclaimer filed on 3-24-2022. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
The rejection of claims 31-34, 39-45 and 47-48 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for reasons of record. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant argues:
1.  Amended claim 31 is limited to the treatment of inflammation conditions characterized by elevated levels of IL-17A by administering a bacteria strain of the species Eubacterium contortum having a 16s rRNA gene sequence with at least 98% sequence identity to SEQ ID NO:4.
2.  As evidenced by Ashraf et al., the 98% identity of the 16S rRNA gene sequence is within the range accepted in the art as a threshold for differentiation of two species and therefore a person of ordinary skill would have understood that Applicant was in possession of Eubacterium contortum strains having at least 98% sequence identity to SEQ ID NO:4.
3.  Example 1 of the specification discloses an exemplary inflammatory condition (uveitis) characterized by an increased level of IL-17 and Th17 cell differentiation that is treated by the oral administration of an Eubacterium contortum strain. The fact that the oral administration of said Eubacterium contortum strain had a systemic effect demonstrate that the inventors had possession of a method to treat a gastrointestinal inflammatory condition caused by an increased level of IL-17 or Th17 cell differentiation.
4.  Exhibit 1 (from Ting et al.) shows each of six exemplary Eubacterium bacteria strains with 16s rRNA gene sequences with at least 98% sequence identity to SEQ ID NO:4 activated NF-κβ which is an immunomodulator and regulator of the Th17 cell inflammatory to the similar extent as the MRX050 bacteria tested in Example 1 of the specification.

Applicant’s arguments have been fully considered and deemed non-persuasive.
With regard to Points 1 and 3, the specification does not disclose which residues within SEQ ID NO:4 convey the ability to treat the recited maladies and is silent with regard to which strains other than the Eubacterium contortum MRX050 strain that has efficacy in treating any type of inflammation. The specification merely discusses Eubacterium contortum strains in general and their prophetic efficacy as a therapeutic and does not provide any data regard any other strain than the Eubacterium contortum MRX050 strain having efficacy in treating uveitis. Moreover, the instant claims are drawn to claims hallmarked by elevated levels of IL-17A not IL-17.
	With regard to Point 2, contrary to Applicant’s assertion, a 98% sequence identity of the 16S rRNA gene sequence does not constitute the range accepted in the art as a threshold for differentiation of two species. In fact, Ashraf et al. disclose that the recommended threshold is variable (see page 77, right hand side). Ashraf et al. further disclose two differing species (P. phyllosphaerae PALXIL04 and P. xanthanilyticus) have a 98% sequence identity of the 16S rRNA gene sequence and that phylogenic classification is based not only on the 16S rRNA gene sequence but also other factors such as DNA-DNA relatedness and phenotypic characteristics (see page 78, bottom of left-hand column). Moreover, Clarridge et al. (Clinical Microbiology Review Vol. 17 No. 4, pages 841-858 – IDS filed on 7-25-2019) clearly states that many strains of bacteria while differing from one another (in the 16s rRNA) by only a few base pairs can result in differing phenotypic characteristics (see page 854, left hand column). This point is acknowledged by Applicant when they stated that even 16s rRNA variants from the same Eubacterium species can have differing immunological characteristics (see page 15 of the response filed on 9-22-2020).
With regard to Point 4, Ting Liu et al. cannot be relied upon to demonstrate the knowledge within the art at the time of the instant invention as said reference was published two years after the effective filing date of the instant application. Moreover, the data presented is not commensurate in scope with the instant claims as said data reflects the administration of bacterial compositions comprising S. typherium flagellin (a known agonist of TLR5) and no data with the administration of the bacterial strains themselves. Hence, Applicant’s assertion regarding the similarity between the Eubacterium contortum MRX050 strain and the strains set forth in Ting Liu et al. is not supported by the data presented. 

As outlined previously, the instant claims are drawn to treating a condition characterized by elevated levels of IL-17A (e.g. uveitis) utilizing a bacterial strain from the species Eubacterium contortum wherein said Eubacterium contortum strain has a 16s rRNA with the sequence of at least 98% homology to SEQ ID NO:4. Consequently, the instant claims encompass the treatment of any and all characterized by elevated levels of IL-17A (claims 31-32, 39-45 and 47-48) generally and those inflammatory conditions associated with the Th17 pathway (claims 33 and 34) more specifically with any and all strains of any and all Eubacterium contortum strains with a 16s rRNA with the sequence of at least 98% homology to SEQ ID NO:4.
To fulfill the written description requirements set forth under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention.  To adequately describe the genus of strains of Eubacterium contortum with the claimed immunological and phenotypic characteristics, Applicant must adequately describe the specific genotypes/phenotypes that give rise to each of the recited characteristics (i.e. the ability to treat any and all conditions characterized by elevated levels of IL-17A regardless of its etiology).
However, the specification does not disclose distinguishing and identifying features of a representative number of members of the genus of strains of Eubacterium contortum bacteria to which the claims are drawn, such as a correlation between the structure of the bacteria (i.e. genome and phenotype) and its recited function (i.e. treating any and all conditions characterized by elevated levels of IL-17A and have a 16s rRNA with the sequence of at least 98% homology to SEQ ID NO:4) so that the skilled artisan could immediately envision, or recognize at least a substantial number of members of the claimed genus of therapeutics.  Moreover, the specification fails to disclose what phenotype must be possessed by a given Eubacterium contortum strain to have efficacy in treating a given condition characterized by elevated levels of IL-17A. The specification is limited to the demonstrating the efficacy of the MRX050 strain of Eubacterium contortum to treat uveitis. Therefore, the specification fails to adequately describe at least a substantial number of members of the genus of Eubacterium strains to which the claims refer.  
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed' ”.  The courts have decided:

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

SeeVas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).  Furthermore, the written description provision of 35 USC § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  SeeFiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
MPEP 2163.02 further states, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. at 1104).  Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed.  
Additionally, MPEP 2163 states:

"A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)”

And:

For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.). 

 Therefore, because the art is unpredictable, in accordance with the MPEP, the description of genetic alterations is not deemed representative of the genus of variant bacterial species to which the claims refer. Consequently, the instant claims fail to meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
	Moreover, the describing of a biological entity by their functions was addressed in the Centocor decision (CENTOCOR ORTHO BIOTECH, INC. v ABBOTT LABORATORIES (Fed Cir, 2010-1144, 2/23/2011)). In said case the court stated” 
To satisfy the written description requirement, "the applicant must 'convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention,' and demonstrate that by disclosure in the specification of the patent."  Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 (Fed. Cir. 2008) (quoting Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed. Cir. 1991)).  Assessing such "possession as shown in the disclosure" requires "an objective inquiry into the four corners of the specification."  Ariad, 598 F.3d at 1351.  Ultimately, "the specification must describe an invention understandable to [a person of ordinary skill in the art] and show that the inventor actually invented the invention claimed."  Id.  A "mere wish or plan" for obtaining the claimed invention is not adequate written description.  Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997).

The court further opined that Centocor's suggestion

that our decision in Noelle and the PTO written description guidelines support the view that fully disclosing the human TNF-α protein provides adequate written description for any antibody that binds to human TNF-α.  That suggestion is based on an unduly broad characterization of the guidelines and our precedent.
	
The court concluded that 

While our precedent suggests that written description for certain antibody claims can be satisfied by disclosing a well-characterized antigen, that reasoning applies to disclosure of newly characterized antigens where creation of the claimed antibodies is routine.  Claiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described.

	Consequently, only the use of the MRX050 strain of Eubacterium contortum deposited with the NCIMB under the accession number NCIMB 42689 to treat uveitis, but not the full breadth of the claims, meet the written description provision of under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Conclusion

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        June 16, 2022